Case 2:20-cv-00281-JRG Document 113-1 Filed 03/22/21 Page 1 of 4 PageID #: 4721




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 KAIFI LLC,

         Plaintiff,
                                                            Case No. 2:20-cv-281-JRG
 v.

 T MOBILE US, INC. and                                     JURY TRIAL DEMANDED
 T MOBILE USA, INC.,

         Defendants.



        DECLARATION OF PAUL J. KREMER IN SUPPORT OF DEFENDANTS’
          OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
                      INFRINGEMENT CONTENTIONS


        I, Paul J. Kremer, declare as follows:

        1.      I am an associate at the law firm of Gibson Dunn & Crutcher LLP, counsel of record

 for Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”) in the

 above-captioned action. I am a member in good standing of the bar of the State of New York and

 have been admitted to practice before this Court. I have personal knowledge of the facts set forth

 in this Declaration and, if called as a witness, could and would testify competently to such facts

 under oath. I submit this Declaration in support of T-Mobile’s Opposition to Plaintiff’s Motion

 for Leave to Amend Infringement Contentions.

        2.      On February 19, 2021, KAIFI served proposed Second Supplemental Infringement

 Contentions (the “Second Supplement”) on T-Mobile via email to counsel. See Ex. 8.

        3.      On March 1, 2021, KAIFI’s counsel, R. Christopher Bunt, emailed T-Mobile

 asking for its position on the proposed Second Supplement. See Ex. 9.
Case 2:20-cv-00281-JRG Document 113-1 Filed 03/22/21 Page 2 of 4 PageID #: 4722




        4.      At 2:53 pm EST on March 1, 2021, I responded on behalf of T-Mobile, objecting

 to the Second Supplement and stating that “[w]e are available to meet and confer on KAIFI’s

 second successive request.” See Ex. 9.

        5.      Twelve minutes later, at 3:05 pm EST, KAIFI counsel Jason Sheasby called me,

 stating that he believed a motion to amend KAIFI’s contentions was “timely” and demanding that

 I state whether “there is any compromise that the parties might reach.” I stated that I was not in a

 position to respond to Mr. Sheasby’s question, that I did not know whether there might be room

 for a compromise, and that I would need to confer with the members of the defense team who were

 reviewing KAIFI’s Second Supplement in order to respond more fully. Mr. Sheasby stated that

 he considered our call to be the Court-mandated meet and confer on the issue, and that because I

 sent the email expressing T-Mobile’s initial opposition to the motion, it was incumbent on me to

 speak for T-Mobile and immediately provide T-Mobile’s “final position” on whether a

 compromise might be reached. I responded that if KAIFI’s counsel wanted to have a “productive”

 meet and confer on this issue, I would have to “get the right people on the line” and that I would

 make efforts to get back to Mr. Sheasby by the end of the day. Mr. Sheasby stated “This is ‘bush

 league’” and terminated the call.

        6.      My March 1 call with Mr. Sheasby lasted approximately 97 seconds. We did not

 discuss the substance of the Second Supplement at all.

        7.      At 5:01 pm EST on March 1, I emailed Mr. Sheasby, stating that T-Mobile “would

 be prepared to meet and confer regarding your proposed supplementation at a time convenient for

 the necessary participants.” See Ex. 9. Following that email, KAIFI did not request a meet and

 confer before filing the instant Motion for Leave to Amend Infringement Contentions later that

 day.




                                                  2
Case 2:20-cv-00281-JRG Document 113-1 Filed 03/22/21 Page 3 of 4 PageID #: 4723




        8.     Attached as Exhibit 1 is a true and correct copy of KAIFI’s Infringement

 Contentions, served on October 30, 2020.

        9.     Attached as Exhibit 2 is a true and correct copy of letter correspondence from

 Nathan Curtis to Enoch Liang dated November 13, 2020.

        10.    Attached as Exhibit 3 is a true and correct copy of letter correspondence from

 Robert Christopher Bunt to Nathan Curtis dated December 7, 2020.

        11.    Attached as Exhibit 4 is a true and correct copy of letter correspondence from

 Nathan Curtis to Robert Christopher Bunt, dated December 18, 2020.

        12.    Attached as Exhibit 5 is a true and correct copy of email correspondence between

 Nathan Curtis and Robert Christopher Bunt from December 18, 2020 to January 8, 2021.

        13.    Attached as Exhibit 6 is a true and correct copy of redlines highlighting the

 proposed changes to Appendix 1 of Exhibit 1 to KAIFI’s Proposed First Supplemental Disclosure

 of Asserted Claims and Infringement Contentions, served on January 12, 2021.

        14.    Attached as Exhibit 7 is a true and correct copy of email correspondence between

 T-Mobile (Nathan Curtis) and KAIFI (Jason Sheasby and Dat Nguyen) from January 12, 2021 to

 February 2, 2021.

        15.    Attached as Exhibit 8 is a true and correct copy of redlines highlighting the

 proposed changes to Appendix 1 of Exhibit 1 to KAIFI’s Proposed Second Supplemental

 Disclosure of Asserted Claims and Infringement Contentions, served on February 19, 2021.

        16.    Attached as Exhibit 9 is a true and correct copy of email correspondence between

 T-Mobile (Paul Kremer) and KAIFI (Jason Sheasby, Robert Christopher Bunt, and Kelsey

 Atkinson) from February 19, 2021 to March 1, 2021.




                                               3
Case 2:20-cv-00281-JRG Document 113-1 Filed 03/22/21 Page 4 of 4 PageID #: 4724




        17.     On February 25, 2021, T-Mobile produced 24 documents (893 pages) of technical

 documents in color.

        18.     Attached as Exhibit 10 is a true and correct copy of email correspondence between

 T-Mobile (Paul Kremer), Cisco Systems (Marta Beckwith), and KAIFI (Jason Sheasby) from

 January 21, 2021 to February 16, 2021.

        19.     Attached as Exhibit 11 is a true and correct copy of a document bearing Bates

 numbers TMOBILE_KAIFI_00017771–00017788 produced by T-Mobile to KAIFI on February

 25, 2021.



 I declare under penalty of perjury that the foregoing is true and correct.



 Executed on March 19, 2021 in High Bridge, New Jersey.




                                                Paul J. Kremer




                                                   4
